IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1179
                                 Filed March 30, 2022


MICHELLE LYNNE KEHOE,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Buchanan County, David P. Odekirk,

Judge.



      Michelle Kehoe appeals from the order granting summary disposition and

dismissing her application for postconviction relief. AFFIRMED.




      Gary Dickey of Dickey, Campbell & Sahag Law Firm, PLC, Des Moines, for

appellant.

      Thomas     J.    Miller,   Attorney   General,    and   Darrel   Mullins   and

Andrew Prosser, Assistant Attorneys General, for appellee State.



      Considered by May, P.J., Ahlers, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


AHLERS, Judge.

       Michelle Kehoe appeals from the district court order granting the State’s

motion for summary disposition and dismissing her application for postconviction

relief (PCR). Kehoe was convicted of first-degree murder, attempted murder, and

child endangerment resulting in serious injury in 2009 for slitting the throats of her

two children, resulting in the death of her two-year-old and serious injury to her

seven-year-old. State v. Kehoe, 804 N.W.2d 302, 304 (Iowa Ct. App. 2011). We

affirmed her convictions on direct appeal. Id. at 305–13. Procedendo on direct

appeal issued September 23, 2011.

       Kehoe filed her first PCR application on September 18, 2014. After a PCR

trial, the district court denied Kehoe’s application. We affirmed the denial on

appeal. Kehoe v. State, No 18-0222, 2019 WL 6893771, at *5–10 (Iowa Ct. App.

Dec. 18, 2019). Procedendo on her first PCR action issued January 18, 2020.

       Kehoe filed her second PCR application—at issue here—on May 5, 2020.

Kehoe alleged her trial and first PCR counsel were ineffective for failing to properly

present several arguments. The State moved for summary disposition, which the

district court granted.   Kehoe appeals.      “We normally review postconviction

proceedings for errors at law.” Castro v. State, 795 N.W.2d 789, 792 (Iowa 2011).

       The district court granted summary disposition on multiple grounds, and

Kehoe raises all of those grounds on appeal. We find it necessary to only address

the statute of limitations. With exceptions not present here, a PCR application

“must be filed within three years from the date the conviction or decision is final or,

in the event of an appeal, from the date the writ of procedendo is issued.” Iowa

Code § 822.3 (2020). Kehoe appealed her conviction and filed her current PCR
                                          3


application more than eight years after procedendo issued on her appeal, well

outside the three-year statute of limitations.

       Nevertheless, Kehoe maintains her current PCR application is timely under

Allison v. State, which held:

       where a PCR petition alleging ineffective assistance of trial counsel
       has been timely filed per section 822.3 and there is a successive
       PCR petition alleging postconviction counsel was ineffective in
       presenting the ineffective-assistance-of-trial-counsel claim, the
       timing of the filing of the second PCR petition relates back to the
       timing of the filing of the original PCR petition for purposes of Iowa
       Code section 822.3 if the successive PCR petition is filed promptly
       after the conclusion of the first PCR action.

914 N.W.2d 866, 891 (Iowa 2018). Kehoe asserts that because her successive

PCR application alleges ineffective assistance of her first PCR counsel and was

filed promptly after the conclusion of her timely first PCR action, her current

application is also timely. Kehoe acknowledges the legislature enacted Senate

File 589 while her first PCR action was pending and before she filed her successive

PCR application. See 2019 Iowa Acts ch. 140, § 34 (codified at Iowa Code

§ 822.3). Senate File 589 prohibits a claim that prior counsel was ineffective from

relating back to a prior PCR application to satisfy the statute of limitations. See

2019 Iowa Acts ch. 140, § 34; Greenup v. State, 966 N.W.2d 292, 296 (Iowa Ct.

App. 2021). Senate File 589 took effect July 1, 2019. See Greenup, 966 N.W.2d

at 296 n.4. However, Kehoe advances statutory and constitutional arguments for

why Senate File 589 does not apply to her and she may use the Allison framework

to relate her current PCR application back to her timely first PCR application.

       We need not decide whether the 2019 amendment applies to this action.

Instead, we will assume without deciding that it does not and thus also assume
                                            4

that Allison’s relation-back framework applies to this case.            Even with that

assumption, under Allison, Kehoe’s current PCR application must be “filed

promptly after the conclusion of the first PCR action” in order to overcome the

statute of limitations. Allison, 914 N.W.2d at 891. “As we have previously noted,

‘promptly’ means ‘in a prompt manner; at once; immediately, quickly.’” Maddox v.

State, No. 19-1916, 2020 WL 5230367, at *3 (Iowa Ct. App. Sep. 2, 2020) (quoting

Cook v. State, No. 17-1245, 2019 WL 719163, at *4 n.6 (Iowa Ct. App. Feb. 20,

2019)). We evaluate promptness under Allison by examining the time between the

issuance of procedendo on the first PCR action and the filing of the successive

PCR action. Id. Procedendo issued on Kehoe’s first PCR action on January 18,

2020, and Kehoe filed the current PCR application on May 5, a delay of 108 days.

       We previously found a successive PCR application filed 121 days after

procedendo issued on the first PCR action was not filed promptly. Id.; see also id.

at *2 (collecting cases). In doing so, we noted that the supreme court found

Allison’s successive PCR application was filed promptly on November 5, 2015,

fifty-six days after this court issued the opinion affirming the denial of Allison’s first

PCR action on September 10. Id. at *2 (citing Allison, 914 N.W.2d at 869); see

also Allison v. State, No. 14-0925, 2015 WL 5278968, at *2 (Iowa Ct. App.

Sept. 10, 2015) (affirming the denial of Allison’s first PCR action).1 We also noted:


1 The conclusion in Maddox that Allison involved a fifty-six day delay is actually
generous, as it measured from the filing of our court’s opinion affirming the denial
of Allison’s first PCR action rather than the date of procedendo. See 2020 WL
5230367 at *2–3. A review of our court’s filing system shows that procedendo on
Allison’s first PCR action issued October 21, 2015. See Iowa R. Evid. 5.201(b)(2)
(permitting judicial notice of facts that “[c]an be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned”); see also State
v. Washington, 832 N.W.2d 650, 655 (Iowa 2013) (holding that judicial notice
                                          5


       many common filing deadlines are substantially shorter than 121
       days, including those related to appeals from final orders in Iowa
       district courts, see Iowa R. App. P. 6.101(1)(b) (thirty days), and
       petitions to the United States Supreme Court for a writ of certiorari,
       see U.S. Sup. Ct. R. 13(1) (ninety days).

Maddox, 2020 WL 5230367, at *3.

       While Kehoe’s 108-day gap between conclusion of her first PCR action and

filing of her successive PCR application is shorter than the 121-day gap in Maddox,

the same principles apply. One hundred eight days is still longer than many

common filing deadlines, and Kehoe’s 108-day delay is significantly longer than

the fifteen-day delay2 in Allison’s “filed promptly” successive PCR application. See

Allison, 914 N.W.2d at 891. Kehoe advances no compelling argument for why her

successive PCR application was filed promptly, asserting only “[t]here is no real

question” her successive PCR application was filed promptly “a few months” after

conclusion of her first PCR action.3 But “a few months” is not “prompt,” and Kehoe


permitted by rule 5.201 may be taken on appeal); Luman v. Luman, No. 17-0223,
2018 WL 1099198, at *1 n.1 (Iowa Ct. App. Feb. 21, 2018) (acknowledging our
court’s authority to take judicial notice of filing information contained in our court
filing systems, as such information constitutes adjudicative facts whose accuracy
cannot be reasonably questioned). As Allison filed his second PCR application on
November 5, 2015, see Allison, 914 N.W.2d at 869, Allison involved only a fifteen-
day delay between procedendo issuing on the first PCR action and the filing of the
second PCR application.
2 See footnote 1.
3 In her reply brief, Kehoe asserts the State did not seek summary disposition on

the basis that her successive PCR application was not filed promptly, so the State’s
argument is not preserved for our review. However, the amended statute of
limitations was a topic during the PCR hearing, and the district court—acting before
our decision in Maddox—found Kehoe’s successive PCR application would have
been filed promptly under Allison. Because the district court considered and ruled
on the filed-promptly issue, it is preserved for our review. See Lamasters v. State,
821 N.W.2d 856, 862 (Iowa 2012) (“It is a fundamental doctrine of appellate review
that issues must ordinarily be both raised and decided by the district court before
we will decide them on appeal.” (quoting Meier v. Senecaut, 641 N.W.2d 532, 537
(Iowa 2002))).
                                         6


is not permitted to wait “a few months” before filing her successive PCR application

under Allison.

       Even if we apply the relation-back framework under Allison to Kehoe’s

successive PCR application, Kehoe’s PCR application was not filed promptly after

the conclusion of her first PCR action. Therefore, we affirm summary disposition

of the application.

       AFFIRMED.